EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 9-20 are pending in this application.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 20

This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-19 have been found to be allowable over the prior art of record due to the amendments made to the claims.  The independent claims have been amended to recite that the middle layer comprises amorphous silicon and that the layer is exposed to a reactant to convert the patterned middle layer to a layer comprising silicon oxide.  None of the cited prior art teaches the process as claimed including converting a middle layer of amorphous silicon to silicon oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383. The examiner can normally be reached Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737